Case 5:21-cv-00643-F Document 1-1 Filed 06/23/21 Page 1 of 8




                                                          EXHIBIT 1
Case 5:21-cv-00643-F Document 1-1 Filed 06/23/21 Page 2 of 8
Case 5:21-cv-00643-F Document 1-1 Filed 06/23/21 Page 3 of 8
Case 5:21-cv-00643-F Document 1-1 Filed 06/23/21 Page 4 of 8
Case 5:21-cv-00643-F Document 1-1 Filed 06/23/21 Page 5 of 8
Case 5:21-cv-00643-F Document 1-1 Filed 06/23/21 Page 6 of 8
Case 5:21-cv-00643-F Document 1-1 Filed 06/23/21 Page 7 of 8
Case 5:21-cv-00643-F Document 1-1 Filed 06/23/21 Page 8 of 8
